Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 10-14, 16-19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan et al. (USPGPub 2017/0203011).
Regarding claims 1, 8, 10-11, 13-14, 16, and 18-19 Neilan teaches functionalizing the surface of a stent [0079] via exposure to citric acid [0079] wherein after the functionalization the stent is washed (Fig. 9) in water [0105] [0114, which establishes water as an “other suitable solvent”], followed by drying (Fig. 9) and a bioactive coating step wherein paclitaxel is applied to the surface [0005] (claim 6). Neilan fails to teach wherein the washing is performed until a neutral pH is reached on the surface although the surface of Neilan would necessarily have a pH value.  However, those of ordinary skill in the art at the time of invention would have readily recognized that the removing of acid on the surface as stated by Neilan in the cited passage does directly control the surface pH of the coating of Neilan wherein excess acid would presumably result in a more acidic surface and also control the reactivity of the surface to other compounds wherein Neilan does further teach reacting and binding further compounds to the treated surface.  Therefore in the absence of criticality of the specific pH range of the current claims (neutral, i.e., 7.0), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the pH of the surface of Neilan in order to control the reaction of the surface of Neilan to further intended surface treatments. Further a coating thickness that has been “minimized” is either broad in scope or indefinite.  The examiner interpreted this language broadly to imply a reduced coating thickness but not necessarily that the applicant was limiting the scope of the claims to the absolute minimal coating thickness that could possibly be obtained with any carboxylic acid or even with citric acid specifically.  Obtaining such a thickness may include steps of altering chemical conformation, compression and using polarized underlayers that may further pull the coating layer closer to the surface.  As such, the washing of the prior art removes excess coating material and would therefore reduce coating thickness. Further it is noted that the “minimized” thickness may reasonably refer to a thickness provide in the specification of the current application (0.4 to 22nm). The prior art range of “around 100-170nm” is near this range of the prior art and referred to as “optimal” reasonably implying that the prior art supports the concept of using a broader range but is reasonably only making reference to the optimized range. One of ordinary skill in the art would reasonably have recognized that the amount of coating provided is optimized for the purpose of binding the overlying drug layer which is the purpose of the underlying acid layer wherein excess coating would increase the profile thickness of the stent.  Therefore in the absence of criticality of a specific coating thickness, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the amount of citric acid provided (which would limit the coating thickness provided) in order to control the ability of the coating to adhere to the provided drug overcoating while simultaneously controlling the overall thickness of the stent.
Regarding claims 2, Neilan teaches washing stent with both sodium hypochlorite before plasma cleaning and functionalization [0096].
Regarding claim 12, the teachings of Neilan are as shown above. As described above, Neilan establishes water as a suitable washing composition for post-functionalization.  Neilan only teaches washing one time.  Neilan fails to teach washing 5 to 20 times.  However, the only true distinction between washing 1 time and washing 5 times is the arbitrary separation of a single washing step into five washing steps wherein In general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 17, Neilan teaches wherein the functionalization does not remove the oxide layer [0074].
Regarding claims 21 and 23-25, Neilan teaches functionalizing the surface of a stent [0079] via exposure to citric acid [0079] wherein after the functionalization the stent is washed (Fig. 9) in water [0105] [0114, which establishes water as an “other suitable solvent”], followed by drying (Fig. 9) and a bioactive coating step wherein paclitaxel is applied to the surface [0005] (claim 6). Neilan further teaches wherein the bioactive layer does not require a containment mechanism [0014]. Further it should be noted that although Neilan teaches a plasma coating step as well, Neilan teaches functional alternatives for the plasma treatment implying that Neilan does not require plasma cleaning specifically [0103].  Neilan fails to teach wherein the coating thickness is “only one carboxylic acid molecule thick”.  However, Neilan does specifically state that the amount of material applied to the stent may be altered and optimized and may be applied in amounts all the way from coatings that are discontinuous to those that are multiple layers thick, applied in multiple passes [0118].  Therefore in the absence of criticality of the specific coating thickness of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the coating thickness of the invention of Neilan in order to control the amount of functionalization provided and in order to control the uniformity of Neilan.  Neilan fails to teach wherein the washing is performed until a neutral pH is reached on the surface although the surface of Neilan would necessarily have a pH value.  However, those of ordinary skill in the art at the time of invention would have readily recognized that the removing of acid on the surface as stated by Neilan in the cited passage does directly control the surface pH of the coating of Neilan wherein excess acid would presumably result in a more acidic surface and also control the reactivity of the surface to other compounds wherein Neilan does further teach reacting and binding further compounds to the treated surface.  Therefore in the absence of criticality of the specific pH range of the current claims (neutral, i.e., 7.0), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the pH of the surface of Neilan in order to control the reaction of the surface of Neilan to further intended surface treatments. Further a coating thickness that has been “minimized” is either broad in scope or indefinite.  The examiner interpreted this language broadly to imply a reduced coating thickness but not necessarily that the applicant was limiting the scope of the claims to the absolute minimal coating thickness that could possibly be obtained with any carboxylic acid or even with citric acid specifically.  Obtaining such a thickness may include steps of altering chemical conformation, compression and using polarized underlayers that may further pull the coating layer closer to the surface.  As such, the washing of the prior art removes excess coating material and would therefore reduce coating thickness. Further it is noted that the “minimized” thickness may reasonably refer to a thickness provide in the specification of the current application (0.4 to 22nm). The prior art range of “around 100-170nm” is near this range of the prior art and referred to as “optimal” reasonably implying that the prior art supports the concept of using a broader range but is reasonably only making reference to the optimized range. One of ordinary skill in the art would reasonably have recognized that the amount of coating provided is optimized for the purpose of binding the overlying drug layer which is the purpose of the underlying acid layer wherein excess coating would increase the profile thickness of the stent.  Therefore in the absence of criticality of a specific coating thickness, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the amount of citric acid provided (which would limit the coating thickness provided) in order to control the ability of the coating to adhere to the provided drug overcoating while simultaneously controlling the overall thickness of the stent.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan et al. (USPGPub 2017/0203011) as applied to claims 1-3, 8, 10-14, 16-19, 21, 23-25 above and further in view of Schwartz et al. (USPGPub 2004/0265571).	
Regarding claims 5, the teachings of Neilan are as shown above. Neilan fails to teach the washing time of the stent before coating.  However, Schwartz teaches that prior to coating stents with acid functional groups (abstract) it is known to wash stent in a cleaning solution for 30 minutes followed by a 15 minute rinse [0125].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to 1) use the cleaning time of Schwartz as the cleaning time in the invention of Neilan as an application of a known washing technique to stents in the same way (See KSR, 550 U.S. at 418, 82 USPQ2d at 1396) and to 2) include the rinsing step of Schwartz into the coating process of Neilan as a use of a known rinsing technique applied to a stent ready for the improvement provided by rinsing wherein the results would be reasonably predictable  (See KSR, 550 U.S. at 418, 82 USPQ2d at 1396).
Regarding claim 7, Neilan teaches drying steps elsewhere in the coating process employed but does not mention the use of drying between rinsing and coating.  However, it can be reasonably stated that only one of two scenarios is possible: either Neilan dries or does not try prior to coating.  Given the limited number of possibilities with both possibilities having reasonably predictable and easily testable outcomes wherein one of ordinary skill in the art would expect both to at least function successfully, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to try either technique.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan et al. (USPGPub 2017/0203011) as applied to claims 1-2, 8, 10-14, 16-19, 21 and 23-25 above and further in view of Jayaraman (USPGPub 2003/0099712).
Regarding claim 3, the teachings of Neilan are as shown above. Neilan fails to teach wherein the pre-functionalization washing step is performed using sodium hydroxide.  However, Jayaraman teaches it is well-known to wash stents in sodium hydroxide prior to chemical functionalization, presumably to clean the surface of debris such as might be created in stent formation steps.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to wash the stent of Neilan in sodium hydroxide as guided by Jayaraman in order to remove contaminants prior to surface functionalization presumably to improve surface functionalization and uniformity.
Regarding claim 22, the teachings of Neilan are as shown above. Neilan fails to teach wherein the pre-functionalization washing step is performed using sodium hydroxide.  However, Jayaraman teaches it is well-known to wash stents in sodium hydroxide followed by a water rinse prior to chemical functionalization, presumably to clean the surface of debris such as might be created in stent formation steps.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to wash the stent of Neilan in sodium hydroxide followed by a water rinse as guided by Jayaraman in order to remove contaminants prior to surface functionalization presumably to improve surface functionalization and uniformity. Further it is noted that a step of rinsing after contacting.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, it is further noted that the current amendments require that the surface coating thickness of carboxylic acid be minimized.  However, as discussed by the examiner, this is interpreted as a mere reduction in thickness.  Further the examiner added content relating to a specific thickness range claimed and provided in the specification.  If this range is a critical range and not merely an optimized range, the applicant is required to provided support for this assertion.  Further clarification on the intended scope of the term “minimized” would be beneficial in determining the intended scope of the claims if the scope is intended to refer to the range discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717